Citation Nr: 1003922	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, to include posttraumatic stress 
disorder, anxiety, and depression.

2.  Entitlement to a total disability rating based on the 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1988 to August 1991.  He has confirmed service in 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before a Decision Review Officer (DRO) 
at a local hearing at the Regional Office in Jackson, 
Mississippi in May 2006 to present testimony on the service 
connection issue on appeal.  The hearing transcript has been 
associated with the claims file.

The issue of service connection for a psychiatric condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On May 18, 2006, prior to the promulgation of a decision in 
this appeal, VA received written notification from the 
appellant requesting withdrawal of the issue of entitlement 
to TDIU.  


CONCLUSION OF LAW

The criteria for an appellant's withdrawal of an issue on 
appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the issue of 
entitlement to TDIU; hence, there remains no allegation of 
error of fact or law for appellate consideration with respect 
to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is hereby dismissed.


ORDER

The issue of entitlement to a total disability rating based 
on the unemployability of the individual is dismissed.  


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a psychiatric condition is ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Specifically, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Here, the current medical evidence establishes that the 
Veteran receives treatment for symptoms of anxiety and 
depression and a provisional diagnosis of posttraumatic 
stress disorder (PTSD) has been rendered.  See, e.g., VA 
treatment record, October 2007; Private treatment record, 
October 2005.  The Veteran also credibly describes 
experiencing symptoms of one or more panic attacks that 
occurred during his military service.  See DRO hearing 
transcript, May 2006.  The question therefore remains whether 
the evidence indicates that there may be any association 
between the in-service symptoms and the ones currently 
experienced by the Veteran.  Such an indication will be found 
when there is "medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

To this end, the Veteran has asserted that he has continued 
to experience the same type of symptomatology, i.e. anxious 
feelings and panic attacks, since his military service.  See 
DRO hearing transcript.  Under these circumstances, VA is 
obligated to obtain a medical opinion to assist the Veteran 
in developing his claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson supra; 38 C.F.R. § 3.159(c)(4).  

The examiner should consider the Veteran's statements 
regarding the in-service symptoms, as well as the Veteran's 
and other lay statements of continuous symptoms of 
psychiatric problems since service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury but relied on service 
treatment records to provide a negative opinion).  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in November 2007.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran, from November 
2007 forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
consider the Veteran's statements 
regarding in-service symptoms of panic 
attacks, as well as the Veteran's and 
other lay statements of continuous 
symptoms of psychiatric problems since 
service.  See Dalton supra.   All 
necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder(s) 
therein;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a); 
(c)  Opine, with adequate supporting 
rationale, whether any current 
psychiatric disability was incurred in or 
aggravated by active military service;
(d)  If a diagnosis of PTSD is 
established, please specify 
        (i) the symptomatology upon which 
the diagnosis is based; 
        (ii)  the traumatic event or events 
used to support the diagnosis; and
        (iii) Opine whether it is at least 
as likely as not that there is a causal 
nexus between the Veteran's current 
symptomatology and one or more specific 
in-service stressors.  
        
3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


